Exhibit 10.4

PS BUSINESS PARKS, INC.

2012 EQUITY AND PERFORMANCE-BASED INCENTIVE COMPENSATION PLAN


FORM OF NON-QUALIFIED STOCK OPTION AGREEMENT


THIS NON-QUALIFIED STOCK OPTION AGREEMENT (the “Option Agreement”) is made as of
[Grant Date], (the “Grant Date”), by and between PS Business Parks, Inc., acting
on its own behalf (the “Company”), and on behalf of PS Business Parks, L.P. as
its sole general partner (the “Partnership”)(as appropriate in context below,
references to the Company shall also include the Partnership) and [Optionee
Name], an employee of the Company, one of its Subsidiaries or a Service Provider
(the “Optionee”).  Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Company’s 2012 Equity and Performance-Based
Incentive Compensation Plan (the “Plan”).

WHEREAS, the Board of Directors of the Company (the “Board”) has duly adopted,
and the shareholders of the Company have duly approved, the Plan, which provides
for the grant to employees of the Company and its Subsidiaries and Service
Providers of options for the purchase of shares of the Company’s common stock,
par value $.01 per share (the “Common Stock”), which may be granted from time to
time as the Committee so determines;

WHEREAS, the Company has determined that it is desirable and in its best
interests to grant to the Optionee, pursuant to the Plan, options to purchase a
certain amount of Common Stock as compensation for services rendered to the
Company, and/or in order to provide the Optionee with an incentive to advance
the interests of the Company, all according to the terms and conditions set
forth herein;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties hereto do hereby agree as follows:

1.



GRANT OF OPTION.

Subject to the terms of the Plan (the terms of which are incorporated by
reference herein), as of the Grant Date, the Company hereby grants to the
Optionee the right and option (the “Option”) to purchase, on the terms and
subject to the conditions hereinafter set forth, [Number] shares of Common
Stock. This Option shall not constitute an incentive stock option within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended.

2.



PRICE.

The purchase price (the “Option Price”) of the Common Stock subject to the
Option evidenced by this Option Agreement is $[Amount] per share (the Fair
Market Value on the Grant Date).

3.



VESTING AND EXERCISE OF OPTION.

Except as otherwise provided herein, the Option granted pursuant to this Option
Agreement shall be subject to exercise as follows:



--------------------------------------------------------------------------------

 

3.1.



Vesting and Time of Exercise of Option.

The Optionee may exercise the Option (subject to the limitations on exercise set
forth in the Plan or in this Option Agreement), in installments as determined by
the Committee as follows: [Installments]. The foregoing installments, to the
extent not exercised, shall accumulate and be exercisable, in whole or in part,
at any time and from time to time, after becoming exercisable and prior to the
termination of the Option; provided, that no single exercise of the Option shall
be for less than 100 shares, unless the number of shares purchased is the total
number at the time available for purchase under this Option. The Option is
exercisable only before it expires and then only with respect to the vested
portion of the Option.

3.2.



Exercise by Optionee

During the lifetime of the Optionee, only the Optionee (or, in the event of the
Optionee’s legal incapacity or incompetency, the Optionee’s guardian or legal
representative) or a person or entity to whom the Optionee has transferred the
Option in accordance with Section 6 hereof may exercise the Option.  The
Optionee agrees to comply with any trading blackout periods and securities
trading policies implemented by the Company.

3.3.



Term of Option.

The Option shall have a term of [Term] years, subject to earlier termination in
accordance with this Option Agreement or the terms of the Plan as determined by
the Committee.

3.4.



Limitations on Exercise of Option.

In no event may the Option be exercised, in whole or in part, after ten years
following the Grant Date, or after the occurrence of an event referred to in
Section 8 below which results in termination of the Option.  In no event may the
Option be exercised for a fractional share.

3.5.



Termination of Employment or Other Relationship.

Subject to Sections 3.6,  3.7 and 3.8 hereof, upon the termination of (i) the
employment of the Optionee by the Company or any Subsidiary or Service Provider,
or (ii) a Service Provider’s relationship with the Company, the Optionee shall
have the right at any time within 30 days after such termination and prior to
termination of the Option pursuant to Section 3.4 above, to exercise, in whole
or in part, any Option held by such Optionee at the date of such termination, to
the extent such Option was exercisable immediately prior to such termination.

3.6.



Rights in the Event of Death.

If the Optionee dies while employed by the Company, a Subsidiary or a Service
Provider, or while serving as a Service Provider, the executors or
administrators or legatees or distributees of the Optionee’s estate shall have
the right, at any time within one year after the date of the Optionee’s death
and prior to termination of the Option pursuant to Section 3.4 above, to
exercise the Option with respect to all shares subject to the Option, whether or
not the Option was exercisable immediately prior to the Optionee’s death.

3.7.



Rights in the Event of Disability.

If the Optionee terminates employment with the Company, a Subsidiary, or a
Service Provider, or if the Optionee ceases to be a Service Provider, by reason
of the Disability of the Optionee, then the Optionee shall have the right, for a
period of one year after such termination and prior to termination of the



2

--------------------------------------------------------------------------------

 

Option pursuant to Section 3.4 above, to exercise the Option with respect to all
shares subject to the Option, whether or not the Option was exercisable
immediately prior to the Optionee’s termination by reason of Disability of the
Optionee. Whether termination of employment or service is to be considered by
reason of Disability for purposes of this Option Agreement shall be determined
by the Committee, which determination shall be final and conclusive.

3.8.



Rights in the Event of Retirement.

If the Optionee’s Service terminates by reason of the Optionee’s Retirement,
then (a) all Options granted to the Optionee pursuant to this Option Agreement
that have not previously vested shall immediately become vested as of such
Optionee’s Retirement Date (defined below), and (b) the Optionee shall have the
right, at any time within one year after the date of such termination (but
before the Option terminates pursuant to Sections 3.3 and 3.4 above), to
exercise the vested portion of the Option (after taking into account the vesting
acceleration pursuant to this Option Agreement).  Any vested portion of the
Option not exercised during such post-termination exercise window shall
immediately terminate as of the end of such post-termination exercise window.
 For purposes of this Option Agreement, “Retirement” means the Optionee’s
termination of Service other than due to death, Disability, or Cause if:

(a)by the Retirement Date the Optionee is at least 55 years old and has provided
at least 10 years of Service as defined in the Plan (generally including service
with the Company, Public Storage, and their Affiliates);

(b)by the Retirement Date the sum of the Optionee’s age and total years of
Service equals at least 80;

(c)the Optionee has provided the Company at least 12 months’ prior written
notice of the Optionee’s intention to retire;

(d)on or prior to the Retirement Date the Optionee has entered into a separation
agreement, in a form acceptable to the Company, which includes a full release of
claims and certain restrictive covenants as of the date of Retirement; and

(e)subject to the Optionee’s continued Service through both the Certification
Date and the Retirement Date, the Chairman of the Compensation Committee (the
“Chairman”) has taken separate action to establish a date of termination of
Service for the Optionee (the “Retirement Date”) and to approve such accelerated
vesting for such Optionee (the date of such action by the Chairman, the
“Certification Date”); provided, however, that (i) the Optionee shall have no
right to such accelerated vesting if the Chairman does not take action to
approve such accelerated vesting for such Optionee or revokes the Chairman’s
approval before the Retirement Date; and (ii) if the Optionee’s Service is
terminated for any reason other than death or Disability prior to such
Retirement Date, any unvested portion of the Option on the date of such
termination of Service shall immediately terminate as of such termination, and
any vested portion of the Option shall be subject to Section 3.5.

3.9.



Reduction in Number of Shares Subject to Option.

The number of shares which may be purchased upon exercise of the Option pursuant
to this Section 3 shall be reduced by the number of shares previously purchased
upon exercise of the Option pursuant to this Section 3.

4.



METHOD OF EXERCISE OF OPTION.

Any exercise will take place in a fashion consistent with Section 4.2(e)(1) of
the Partnership’s Agreement of Limited Partnership, taking into account the
provisions below.  Accordingly, (a) Optionee will provide the exercise price of
the Option to the Partnership, (b) on behalf of the Optionee, the Partnership



3

--------------------------------------------------------------------------------

 

will purchase from the Company for fair market value the number of shares for
which the Option is being exercised by the Optionee, (c) the shares will be
transferred by the Company, on behalf of the Partnership, to the Optionee, and
(d) the Company will contribute to the Partnership the proceeds received from
the Partnership for the shares underlying the Option in exchange for a number of
Partnership Units equal to the number of shares for which the Option is being
exercised.

The Option may be exercised to the extent that it has become exercisable
hereunder by (a) exercise through the Company’s approved broker for such
exercises, or (b) delivery to the Company on any business day, at its principal
office addressed to the attention of the Committee, of written notice of
exercise, which notice shall specify the number of shares for which the Option
is being exercised, and shall be accompanied by payment in full of the Option
Price of the shares for which the Option is being exercised.  Payment of the
Option Price for the Common Stock purchased pursuant to the exercise of the
Option shall be made (a) in cash or by check payable to the order of the
Partnership; (b) through the tender to the Company on behalf of the Partnership
of Common Stock, which stock shall be valued, for purposes of determining the
extent to which the Option Price has been paid thereby, at its Fair Market Value
on the date of exercise; (c) by a combination of the methods described in (a)
and (b); or (d) with the consent of the Company, by withholding delivery to the
Optionee of the number of shares of Common Stock that would otherwise be
issuable in an amount equal in value to the Option Price.

Payment in full of the Option Price need not accompany the written notice of
exercise provided the notice directs that the Common Stock certificate or
certificates for the shares for which the Option is exercised be delivered to
the Company approved broker for such exercises as the agent for the Optionee
and, at the time such Common Stock is delivered, the broker tenders to the
Company cash (or cash equivalents acceptable to the Company) equal to the Option
Price plus the amount, if any, of federal and/or other taxes which the Company
may, in its judgment, be required to withhold with respect to the exercise of
the Option.

An attempt to exercise the Option granted other than as set forth above shall be
invalid and of no force or effect. Promptly after the exercise of the Option and
the payment in full of the Option Price of the Common Stock covered thereby, the
Optionee shall be entitled to, as applicable, (a) the issuance of a certificate
for Common Stock or certificates evidencing the Optionee’s ownership of such
stock or (b) direct registration for such stock or (c) electronic transfer of
such stock to a Company-approved broker.

5.



PARACHUTE LIMITATIONS.

Notwithstanding any other provision of this Option Agreement or of any other
agreement, contract, or understanding heretofore or hereafter entered into by a
Optionee with the Company or any Subsidiary, except an agreement, contract or
understanding hereafter entered into that expressly modifies or excludes
application of this paragraph (an “Other Agreement”), and notwithstanding any
formal or informal plan or other arrangement for the direct or indirect
provision of compensation to the Optionee (including groups or classes of
participants or beneficiaries of which the Optionee is a member), whether or not
such compensation is deferred, is in cash, or is in the form of a benefit to or
for the Optionee (a “Benefit Arrangement”), if the Optionee is a “disqualified
individual,” as defined in Section 280G(c) of the Code, any Option held by that
Optionee and any right to receive any payment or other benefit under this Option
Agreement shall not become exercisable or vested (i) to the extent that such
right to exercise, vesting, payment, or benefit, taking into account all other
rights, payments, or benefits to or for the Optionee under this Option
Agreement, all Other Agreements, and all Benefit Arrangements, would cause any
payment or benefit to the Optionee under this Option Agreement to be considered
a “parachute payment” within the meaning of Section 280G(b)(2) of the Code as
then in effect (a “Parachute Payment”) and (ii) if, as a result of receiving a
Parachute Payment, the aggregate after-tax amounts received by the Optionee from
the Company under this Option Agreement, all Other Agreements, and all Benefit
Arrangements would be less



4

--------------------------------------------------------------------------------

 

than the maximum after-tax amount that could be received by the Optionee without
causing any such payment or benefit to be considered a Parachute Payment. In the
event that the receipt of any such right to exercise, vesting, payment, or
benefit under this Option Agreement, in conjunction with all other rights,
payments, or benefits to or for the Optionee under any Other Agreement or any
Benefit Arrangement would cause the Optionee to be considered to have received a
Parachute Payment under this Option Agreement that would have the effect of
decreasing the after-tax amount received by the Optionee as described in clause
(ii) of the preceding sentence, then the Optionee shall have the right, in the
Optionee’s sole discretion, to designate those rights, payments, or benefits
under this Option Agreement, any Other Agreements, and any Benefit Arrangements
that should be reduced or eliminated so as to avoid having the payment or
benefit to the Optionee under this Option Agreement be deemed to be a Parachute
Payment.

6.



LIMITATIONS ON TRANSFER. 

The Option is not transferable by the Optionee, other than by will or the laws
of descent and distribution in the event of death of the Optionee, and except
that the Optionee may transfer the Option in whole or in part, for no
consideration, to (i) the spouse, children (including step-children and adopted
children) or grandchildren of the Optionee (“Family Members”), (ii) a trust for
the exclusive benefit of one or more Family Members including the Optionee, or
(iii) a partnership of which the Optionee and/or one or more Family Members are
the only partners, provided that the transferee, in connection with the
transfer, agrees in writing to be bound by all of the terms of this Option
Agreement and the Plan and further agrees not to transfer the Option other than
by will or the laws of descent and distribution in the event of the death of the
transferee.  Following any transfer permitted by this Section 6, the transferee
shall have all of the rights of the Optionee hereunder, and the Option shall be
exercisable by the transferee only to the extent that the Option would have been
exercisable by the Optionee had the Option not been transferred. The Option
shall not be pledged or hypothecated (by operation of law or otherwise) or
subject to execution, attachment or similar processes.

7.



RIGHTS AS SHAREHOLDER.

Neither the Optionee, nor any executor, administrator, distributee or legatee of
the Optionee’s estate, nor any transferee hereof shall be, or have any of the
rights or privileges of, a shareholder of the Company in respect of any Common
Stock issuable hereunder unless and until such shares have been fully paid and
certificates representing such shares have been endorsed, transferred and
delivered, and the name of the Optionee (or of such personal representative,
administrator, distributee or legatee of the Optionee’s estate, or of such
transferee) has been entered as the shareholder of record on the books of the
Company.

8.



EFFECT OF CHANGES IN CAPITALIZATION.

8.1.



Changes in Stock.

If the number of shares of outstanding Common Stock is increased or decreased or
changed into or exchanged for a different number or kind of shares or other
securities of the Company by reason of any recapitalization, reclassification,
stock split, reverse split, combination of stock, exchange of stock, stock
dividend or other distribution payable in capital stock, or other increase or
decrease in such stock effected without receipt of consideration by the Company
occurring after the date the Option is granted, a proportionate and appropriate
adjustment shall be made by the Company in the number and kind of stock subject
to the Option, so that the proportionate interest of the Optionee immediately
following such event shall, to the extent practicable, be the same as
immediately prior to such event. Any such adjustment in the Option shall not
change the total Option Price with respect to stock subject to the unexercised
portion of the Option but shall include a corresponding proportionate adjustment
in the Option Price per share. In the event of a spin-off by the Company of the
stock of a subsidiary, a stock dividend for which the Company



5

--------------------------------------------------------------------------------

 

will claim a dividends paid deduction under Section 561 of the Code (or any
successor provision), or a pro rata distribution to all shareholders of other
assets of the Company, the Committee may, but shall not be required to, make
appropriate adjustments to (i) the number and kind of stock or other assets for
which the Option is exercisable and (ii) the per-share exercise price of the
Option.

8.2.



Reorganization in Which the Company Is the Surviving Entity and in Which No
Change of Control Occurs.

Subject to Section 8.3 hereof, if the Company shall be the surviving entity in
any reorganization, merger or consolidation of the Company with one or more
other entities, the Option shall pertain to and apply to the securities to which
a holder of the number of shares subject to the Option would have been entitled
immediately following such reorganization, merger or consolidation, with a
corresponding proportionate adjustment of the Option Price per share so that the
aggregate Option Price thereafter shall be the same as the aggregate Option
Price immediately prior to such reorganization, merger or consolidation.

8.3.



Reorganization, Sale of Assets or Sale of Shares Which Involves a Change of
Control

Subject to the exceptions set forth in the last sentence of this Section 8.3,
fifteen days prior to the scheduled consummation of a Change of Control, the
Option shall become immediately exercisable with respect to all shares subject
to the Option and shall remain exercisable for a period of fifteen days. Any
exercise of the Option during such fifteen-day period shall be conditioned upon
the consummation of the Change of Control and shall be effective only
immediately before the consummation of the Change of Control. Upon consummation
of any Change of Control, unless exercised the Option shall terminate. The
Committee shall send written notice of an event that will result in such a
termination to the Optionee not later than the time at which the Company gives
notice thereof to its shareholders. For purposes of this Section 8.3, a “Change
of Control” shall be deemed to occur upon (i) the dissolution or liquidation of
the Company or upon a merger, consolidation, or reorganization of the Company
with one or more other entities in which the Company is not the surviving
entity, (ii) a sale of substantially all of the assets of the Company to another
entity, or (iii) any transaction (including without limitation a merger or
reorganization in which the Company is the surviving corporation) which results
in any person or entity (other than B. Wayne Hughes and members of his family
and their affiliates) owning 50% or more of the combined voting power of all
classes of stock of the Company. This Section 8.3 shall not apply to any Change
of Control to the extent that (A) provision is made in writing in connection
with such Change of Control for the assumption of the Option, or for the
substitution for the Option of a new option covering the stock of a successor
corporation, or a parent, subsidiary or affiliate thereof, with appropriate
adjustments as to the number and kind of stock and exercise prices, in which
event the Option shall continue in the manner and under the terms so provided or
(B) a majority of the full Board determines that such Change of Control shall
not trigger application of the provisions of this Section 8.3.

8.4.



Adjustments.

Adjustments specified in this Section 8 relating to shares of Common Stock or
securities of the Company shall be made by the Committee, whose determination in
that respect shall be final, binding and conclusive. No fractional shares shall
be issued pursuant to any such adjustment, and any fractions resulting from any
such adjustment shall be eliminated in each case by rounding downward to the
nearest whole share.



6

--------------------------------------------------------------------------------

 

9.



GENERAL RESTRICTIONS.

The Company shall not be required to sell or issue any shares of Common Stock
under the Option if the sale or issuance of such shares would constitute a
violation by the individual exercising the Option or by the Company of any
provision of any law or regulation of any governmental authority, including
without limitation any federal or state securities laws or regulations. If at
any time the Company shall determine, in its discretion, that the listing,
registration or qualification of any shares of Common Stock subject to the
Option upon any securities exchange or under any state or federal law, or the
consent or approval of any government regulatory body, is necessary or desirable
as a condition of, or in connection with, the issuance or purchase of shares
hereunder, the Option may not be exercised in whole or in part unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Company, and
any delay caused thereby shall in no way affect the date of termination of the
Option. Specifically, in connection with the Securities Act of 1933, upon notice
of exercise of the Option, unless a registration statement under such Act is in
effect with respect to the shares covered by the Option, the Company shall not
be required to sell or issue such shares unless the Committee has received
evidence satisfactory to the Committee that the holder of the Option may acquire
such shares pursuant to an exemption from registration under such Act. Any
determination in this connection by the Committee shall be final, binding, and
conclusive. The Company shall not be obligated to take any affirmative action in
order to cause the exercise of the Option or the issuance of Common Stock
pursuant thereto to comply with any law or regulation of any governmental
authority. As to any jurisdiction that expressly imposes the requirement that
the Option shall not be exercisable unless and until the shares covered by the
Option are registered or are subject to an available exemption from
registration, the exercise of the Option (under circumstances in which the laws
of such jurisdiction apply) shall be deemed conditioned upon the effectiveness
of such registration or the availability of such an exemption.

10.



DISCLAIMER OF RIGHTS.

No provision in this Option Agreement shall be construed to confer upon the
Optionee the right to be employed by the Company or any Subsidiary or Service
Provider or to provide services to the Company, or to interfere in any way with
the right and authority of the Company or any Subsidiary or Service Provider
either to increase or decrease the compensation of the Optionee at any time, or
to terminate any employment or other relationship between the Optionee and the
Company or any Subsidiary or Service Provider.

11.



WITHHOLDING TAXES.  

Upon the request of the Company, a Subsidiary or a Service Provider, the
Optionee shall promptly pay to the Company, Subsidiary or Service Provider, or
make arrangements satisfactory to the Company, Subsidiary or Service Provider
regarding payment of, any federal, state or local taxes of any kind required by
law to be withheld as a result of the Optionee’s exercise of the Option. The
Company, a Subsidiary or a Service Provider shall have the right to deduct from
payments of any kind otherwise due to the Optionee any such taxes. The Optionee
shall make any such payments in cash or cash equivalents or, subject to the
prior approval of the Committee, which may be withheld in the Committee’s sole
discretion, the Optionee may elect to satisfy the withholding obligation, in
whole or in part, (i) by causing the Company, the Subsidiary or the Service
Provider to withhold shares of Common Stock otherwise issuable to the Optionee
pursuant to the Option or (ii) by delivering to the Company, the Subsidiary or
the Service Provider Common Stock already owned by the Optionee. The Common
Stock so delivered or withheld shall have an aggregate Fair Market Value not
exceeding the minimum amount of tax required to be withheld by applicable law.
The Optionee may deliver or have withheld only shares of Common Stock that are
not subject to any repurchase, forfeiture, unfulfilled vesting, or other similar
requirements.



7

--------------------------------------------------------------------------------

 

12.



DATA PRIVACY.

To administer the Plan, the Company and its Affiliates may process personal data
about the Optionee. Such data includes, but is not limited to, the information
provided in this Option Agreement and any changes thereto, other appropriate
personal and financial data about the Optionee such as home address and business
addresses and other contact information, and any other information that might be
deemed appropriate by the Company to facilitate the administration of the Plan.
 By accepting this grant, the Optionee hereby gives express consent to the
Company and its Affiliates to process any such personal data. Optionee also
gives express consent to the Company to transfer any such personal data outside
the country in which Optionee works, including, with respect to non-U.S.
resident Optionees, to the United States, to transferees who will include the
Company and other persons who are designated by the Company to administer the
Plan.

13.



CONSENT TO ELECTRONIC DELIVERY OF MATERIALS.

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant, the Optionee agrees that the
Company may deliver the Plan prospectus and any annual reports to the Optionee
in an electronic format. If at any time the Optionee would prefer to receive
paper copies of these documents, as Optionee is entitled to, the Company would
be pleased to provide copies. The Optionee may contact the Company’s Legal
Department to request paper copies of these documents.

14.



CLAWBACK.

The Option shall be subject to mandatory repayment by the Optionee to the
Company to the extent the Optionee is, or in the future becomes, subject to
(a) any Company “clawback” or recoupment policy, or (b) any applicable laws
which impose mandatory recoupment, under circumstances set forth in such
applicable laws.

15.



INTERPRETATION OF THIS OPTION AGREEMENT.

All decisions and interpretations made by the Committee with regard to any
question arising under the Plan or this Option Agreement shall be binding and
conclusive on the Company and the Optionee and any other person entitled to
exercise the Option as provided for herein. In the event that there is any
inconsistency between the provisions of this Option Agreement and of the Plan,
the provisions of the Plan shall govern.

16.



GOVERNING LAW.

This Option Agreement is executed pursuant to and shall be governed by the laws
of the State of California (but not including the choice of law rules thereof).

17.



BINDING EFFECT.

Subject to all restrictions provided for in this Option Agreement and by
applicable law relating to assignment and transfer of this Option Agreement and
the option provided for herein, this Option Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors, transferees and assigns.



8

--------------------------------------------------------------------------------

 

18.



NOTICE.

Any notice hereunder by the Optionee to the Company shall be in writing and
shall be deemed duly given if mailed or delivered to the Company at its
principal office, addressed to the attention of the Corporate Secretary, or if
so mailed or delivered to such other address as the Company may hereafter
designate by notice to the Optionee. Any notice hereunder by the Company to the
Optionee shall be in writing and shall be deemed duly given if mailed or
delivered to the Optionee at the address specified below by the Optionee for
such purpose, or if so mailed or delivered to such other address as the Optionee
may hereafter designate by written notice given to the Company.

19.



ENTIRE AGREEMENT.

This Option Agreement constitutes the entire agreement and supersedes all prior
understandings and agreements, written or oral, of the parties hereto with
respect to the subject matter hereof. Neither this Option Agreement nor any term
hereof may be amended, waived, discharged or terminated except by a written
instrument signed by the Company and the Optionee; provided, however, that the
Company unilaterally may waive any provision hereof in writing to the extent
that such waiver does not adversely affect the interests of the Optionee
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.





9

--------------------------------------------------------------------------------

 



﻿

IN WITNESS WHEREOF, the parties hereto have duly executed this Option Agreement,
or caused this Option Agreement to be duly executed on their behalf, as of the
day and year first above written.

OPTIONEE:

 

COMPANY:

PS BUSINESS PARKS, INC.

﻿

 

 

 

By:

[Optionee Name]

 

Name:[Officer Name]

Title:[Officer Title]

﻿

 

 

﻿

ADDRESS FOR NOTICE TO OPTIONEE:

 

[Optionee Address]

 

PARTNERSHIP:

PS BUSINESS PARKS, L.P.

By: PS Business Parks, Inc., General Partner

 

By: ______________________

Name:[Officer Name]

Title: [Officer Title]

 

﻿

 

 

﻿

 

 

﻿



Signature Page to the Restated Non-Qualified Stock Option Agreement

--------------------------------------------------------------------------------